   Case 2:20-mc-00053-UA Document 1-2 Filed 05/12/20 Page 1 of 3 Page ID #:5




                                       www.alliance4creativity.com


Mr. Jan van Voorn                                           15301 Ventura Blvd., Building E
Executive Vice President & Chief of Global                  Sherman Oaks, CA 91403
Content Protection
Motion Picture Association, Inc.,                           Phone: (818) 995-6600
On Behalf of the Alliance for Creativity and                Email: Jan_vanVoorn@motionpictures.org
Entertainment

 May 12, 2020

 VIA EMAIL TO LEGAL@CLOUDFLARE.COM
 Justin Paine
 Cloudflare, Inc., Legal Department
 101 Townsend Street
 San Francisco, CA 94107

         Re:       Nites.is

 Dear Mr. Paine:

 I am writing on behalf of the Alliance for Creativity and Entertainment ("ACE").
 ACE is a global coalition of leading content creators and on-demand entertainment services committed
 to supporting the legal marketplace for video content and addressing the challenge of online piracy.
 ACE includes some of the world's largest and most respected motion picture and television rights
 owners including, among many others, Paramount Pictures Corporation, Sony Pictures Entertainment
 Inc., Universal City Studios LLC, Walt Disney Studios Motion Pictures, Warner Bros. Entertainment Inc.,
 Amazon Content Services LLC and Netflix Studios, LLC (together, the "ACE Members").
 ACE is organized for the purpose of preventing and mitigating online theft of copyrighted films and
 television programs, and undertakes initiatives to identify and take action against piracy threats to
 create an online environment in which copyrighted film and television content is more secure and online
 content theft can be addressed more effectively and efficiently.
 The ACE Members, whether themselves or through subsidiaries and affiliates, own or are the exclusive
 licensees of copyrights in a vast library of motion pictures, television programs and audio-visual
 coverage of sports events (the “Copyrighted Works").
 We have determined that one or more users of your system or network have infringed ACE Members’
 Copyrighted Works via the website nites.is (the “Website”), including the specific Copyrighted Works
 and corresponding infringing URLs referenced below:
  Case 2:20-mc-00053-UA Document 1-2 Filed 05/12/20 Page 2 of 3 Page ID #:6




                                      www.alliance4creativity.com



Website    Sample Infringing URL                   Infringed Work     Copyright Holder

nites.is   https://nites.is/movies/bad-boys-       Bad Boys for       Columbia Pictures Industries, Inc.
           for-life                                Life (2020)

nites.is   https://nites.is/movies/cars-3          Cars 3 (2017)      Disney Enterprises, Inc. and Pixar

nites.is   https://nites.is/movies/bloodshot       Bloodshot          Columbia Pictures Industries, Inc.
                                                   (2020)

nites.is   https://nites.is/movies/bird-box        Bird Box (2018) Netflix Studios LLC

nites.is   https://nites.is/movies/yesterday       Yesterday          Universal City Studios Productions
                                                   (2019)             LLLP and Perfect Universe
                                                                      Investment Inc.

nites.is   https://nites.is/movies/a-quiet-        A Quiet Place      Paramount Pictures Corp.
           place                                   (2018)

Enclosed is a subpoena compliant with the Digital Millennium Copyright Act. The subpoena requires
that you provide information concerning the individuals offering infringing material described in this
notice. As is stated in the attached subpoena, you are required to disclose to the Motion Picture
Association, Inc. (on behalf of the ACE Members) information sufficient to identify the infringer(s). This
would include the individuals’ names, physical addresses, IP addresses, telephone numbers, e-mail
addresses, payment information, account updates and account history.
We are providing this notice based on our good faith belief that the use of motion pictures and
television programs owned by the ACE Members in the manner occurring via the websites identified
below is not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of the ACE
Members, which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the ACE Members,
including to recover damages and any other claims for relief, all of which are expressly reserved.
If you would like to discuss a resolution of this matter, or if you have any questions, please contact me at
(818) 995-6600, or via email at Jan_vanVoorn@motionpictures.org.
Very truly yours,
 Case 2:20-mc-00053-UA Document 1-2 Filed 05/12/20 Page 3 of 3 Page ID #:7




                           www.alliance4creativity.com




Attachment and Enclosure
